Citation Nr: 1812604	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  10-31 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.V.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2012, the Veteran testified before the undersigned at the RO.  A transcript of hearing is associated with the claims file.

This case was originally before the Board in April 2014 when the Veteran's claim and additional claims for service connection for residuals of an injury to the left fifth finger, a bilateral ankle disorder and a bilateral knee disorder were remanded for further development.  The case was once again before the Board in December 2016 when the issues were again all remanded for additional development.  

In July 2017, the Appeals Management Center (AMC) granted service connection for a left knee torn meniscus, sprain, chondroplasty and for a right knee strain.  In October 2017, the AMC granted service connection for (1) right ankle tarsal syndrome (2) left ankle tarsal tunnel syndrome and (3) residuals of an injury to the left fifth finger.  Thus these issues are no longer in appellate status.  Additional development was completed with respect to the Veteran's service connection claim for a cervical spine disability.  The RO issued a supplemental statement of the case in October 2017 and the appeal is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further evidentiary development is still required prior to review of the remaining issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The December 2016 BVA remand requested, in part, that a VA examination and medical opinion be obtained.  The Veteran was provided a February 2017 VA cervical spine examination and opinion.  The VA examiner provided a negative etiological opinion.  The VA examiner incorrectly noted that the Veteran had not been treated for his neck in service.  She stated that treatment began well after discharge.  In a supplemental medical opinion issued in October 2017, the VA examiner reiterated that her opinion remained the same despite review of the Veteran's testimony, treatment records, and the Veteran's statements.  She noted that she found no evidence that there was treatment for a neck condition in service or within one year of the Veteran's service.  The VA examiner stated that any intervening injury such as whiplash injury is as likely as not responsible for the neck condition he currently has and not service because the record in service is silent for a neck condition. 

The Board notes however, that service treatment records clearly reflect that the Veteran was treated for his cervical spine in service.  A February 1992 service treatment record reflects that the Veteran was treated for a neck issue.  Reduced range of motion of the neck was noted.  The Veteran additionally sought treatment for neck pain in May 1992.  As the VA examiner relied on inaccurate information when formulating her opinions, little probative value is accorded to these VA opinions.  Based on the foregoing, the Board finds that the Veteran should be afforded an additional cervical spine opinion that addresses the medical matters raised by this issue.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, on remand, the Veteran should be accorded a pertinent VA addendum opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to a different examiner than the February 2017/October 2017 examiner.  If the examiner determines that an examination is necessary, one should be scheduled. 

The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should offer an opinion regarding the following:

Whether it is at least as likely as not (i.e., there is at least a 50% probability) that any cervical spine disability found had its clinical onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service.

Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




